Citation Nr: 0404028	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  97-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a June 1997 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).  The veteran's claim was remanded to the RO 
for further development and for reconsideration of the 
veteran's claim on a de novo basis.  The RO completed the 
requested development and reconsideration of the veteran's 
claim and the claim was forwarded to the Board.

In January 1999, the Board issued a decision denying service 
connection for the veteran's PTSD.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a decision dated in June 2003, the Court vacated 
the Board's January 1999 decision and remanded the case to 
the Board for further consideration.  


REMAND

In its June 2003 decision, the Court held that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), and the regulations implementing it were not 
applicable to the proceeding before the Court.  However, the 
Court's vacatur of the January 1999 Board decision had the 
legal effect of nullifying the Board's 1999 decision.  See 
Yoma v. Brown, 8Vet. App. 298, 299 (1995); see also BLACK'S 
LAW DICTION 1548 (6th ed. 1990) (defining vacate as "to 
annul; to set aside; to cancel or rescind").  Thus, the 
veteran has not received final Board adjudication of this 
claim and the VCAA is for application.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Additionally, under 38 C.F.R. § 3.159(b) (2003) VA has a duty 
to request the veteran to submit any pertinent evidence in 
his possession.

The Board notes that the record does not reflect that the RO 
has complied with the notification requirements of the VCAA 
or the implementing regulations.  Specifically, the veteran 
has not been properly apprised of the information and 
evidence required to substantiate a claim for service 
connection for PTSD, the evidence and information that he 
should submit, and the assistance that VA will provide to 
obtain evidence on his behalf.  Likewise, he has not been 
requested to submit any pertinent evidence in his possession.  

In addition to the foregoing, further development is 
necessary to assist the veteran in verifying his claimed in-
service stressors.  The Board notes that the veteran's 
claimed in-service stressors include witnessing many of his 
friends being wounded and/or killed and soldiers killing 
their own officers.  The veteran should be asked to provide a 
specific account of these and any other inservice stressors, 
which he feels caused his PTSD.  To assist in the 
verification of these stressors, he should be as specific as 
possible in identifying the stressors including furnishing 
names, dates, units, location where the claimed incidents 
occurred. 

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC., for the 
following action:

1.  The RO should also send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession and the names and 
addresses of all medical care providers 
who have treated or evaluated him for 
PTSD since June 1998.  In addition, this 
letter should request the veteran to 
provide a specific account of his 
inservice stressors, which he feels 
caused his PTSD.  He should be as 
specific as possible in identifying these 
stressors including furnishing names, 
dates, units, and locations where the 
claimed incidents occurred.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  If the veteran provides any new 
verifiable information concerning one or 
more service stressors, the RO should 
prepare a summary of the alleged 
veteran's alleged stressors.  This 
summary, the veteran's stressor 
statements, the veteran's DD 214 and his 
service personnel records should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, which should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressors.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




